hated Sledes Destret buck ce

 

 

 

 

 

_ oaleum...Distorek of Ta,
. bene Mendes Pitisian

 

"Temas. Dd. bette, oat 40 -6N- 001\5O - BeK =
i Pus n Ni i ce HOA neon sonevnten let ote

 

Deni be udhechern .
_ Delersbaabe aps

 

 

 

 

LC Briel Ia Sup ot. OPpastkear To Summerg

_ mania Wlema of head

 

oe hea gel Asal ‘Moto of fou"

 

 

A Plemnblt- (Lalo Ling un nach mente CYNGLY
— tok. Tsk upon... bn. mee. oll

OM ONS. OF | clevrals
0 bd. -Pltadin 3,--boties. Musk set foe Lh.

_ 4 Sperber. farts! | “Showing. Hal there, a

 

 

a enc ne Co. Leto, “ heb must 2Serct

OPirmalive, “Rytelentee wacom order bo. elelead

4 CW Properly Suppoched Molton for Sry

ord adqnars, At berky hebby 477. VeSab 250057’
else iMatthes  Koethle Yi17- We 001% - foe

 

— © 2018) Cad) Pebevaat base/aas }

 

}.

- spec Bh ce el
 

ual? a7 epo/ me,
pri (ekiw/ CYA 8S, The, Cau’ stb
appt Ha ged led Unlheses Fy yA. oletetrntndng
ul the Meu Ys Case, Hey be. Samia’ ay bs ialech
Quelfed renmens by * Dretett> the, 0 lL crals

Plarnbikle bas Soc! fre A é

 

 

Lom Ciya/ CT, VA, LEY, Mess LMhey
olkte, karly expb lished shah LLY. ok

ban shibebinel right of clr ed 4, asctebts
| Pace. faut! fave. Hindu, sks cosy te elke

 

ZIV FB) 839 (8% bin 2ai2). —

 

Barly £9 feblirhecl ky Ae

 

a ohorly, tbfable -sAaec/| rig kh or eanshle Lonel

| ay are rights llth a. (ease, fUlSre

whut bare, Krours  Hertons Fitegurelel $7

 

Sater v5 bits, F335. LPY (Zao)

Us. 800 (7762), Cebihell Fer ses Ab, "Y72
Us, $U (185). .
Qetclhired sapenerily “J 4eb- Ltd OD elo fhe
alles ex/ a ae Yrolefen
| a CtsL be bode! righty (2). vlhakher fhe 79 AF
Wh) Oa ~ tn, that Vb afauhhe beck, Chal” 40 4
i 240k a Oke. alresr- phe Ades Cancheer MGS we

fautbal fre fhe, Shae heats - Aes Contented

 

 

Z.
 

Thee Ud. Sugereens. Coot fas Mov tec! Mtady lity

 

for €L0e33/ 2 forte, FO Sf husaHtios yn, uftirrhA.

Rte So al fore. ilas) Lhe, re Stobp- or aan,

aunintertrone) easel Anaul/ag aor 6 Ming ke kk.

 

_ Seyareme. Court eases. gpen we pooesr'by liby

(al teli'ng a “ef fess” GLY ys okall Aabelshocrsdty
at. OFF ter etfs great Sect pavauasey ate/ Is
fer Nabe be eXteS/ forte ontess, Ax, day
9 latec) du hear ly ertebfisk., Sack pet Le

UfeurJel fave, ae Kas ¢e a reasara bre

 

 

like balte nekers

Off tut Mate Conch ufas entewttal rr, Mists.

Sstuahon, Ag ConLronstecl. LE 73 Lalit ty

C though. Pheared’ cally poessi'bhes } tar a, Chin thle

Coutel “Overton. Age ‘Aatcl les lhe, Oh We ‘ees aolel

fae goaed fey tA. Athy cite Ldap et 4 pore! By fittscly,
Fit

gins berg, Vatemagor dtrel F709 a. dL Hegale a

Handle hoon. p- MMe h. Gd td Y20, ‘

 

K prung pasa are sje 1S Ate saorelinateLy

The, Salely atte! roles

 

L OLben -

ar ho rolilelace epi. expertise. al ofGcrals

4 —afho dg h | Aa. substenten! eftsere hyd thes A ofeiise

 

 

Mabie. Spit. Setanel jel earl wmf the

“hang, Les hucbenees are. 0 Fhe Loewe’ fe

_ Cif bases Coe |
3. |
 

 

 

Phar ale, Pers &, SHEL | Pel Capel (2ef2e ct lef
evohig. for +h bee (CAS OLS, dhow., Wy =
mere Cdcay fi fias Shreveo/ Mal. Cd urtz

SPteS foot PA CAIN 4 BLE AEDS at. af ah -

Lele
for od ees Lrepe, toe. SPepee yee ches
ow CiL Hc j i vide lA BS. : ghe. ese Lt ped ant:

 

G Lieve Cer Ge Lost pb fhe. ate BAked tat

Ox Lhe, Z py ‘He tava, ¢ wtese wd 43 Cth PH AA AG IAG

foo
Le foes f at of drwihcel ag eo) Str = oF Es

 

a tee ee

 

 

ob). eh ee (era po bl thud) Bla] S63 Stheatee of eff UR,
fo” [ELLE ded forall E83 peaghec! fo Apetebitte
Orcher BAch pts fe tatrarncadl Seacuerbty £3 AB.
PC Tete, « Zo ; ‘ea

| a ehearl] eaheb sted (ig kf |
(ay Cites Iho¥- “exerting portwedod JA tol. Sh |
fray, Vilhe ppre, shbatery or Cad be bee ty Hef
gteshin é tf ate! Sebate.” koh erebe ys

ad Goole $6 8 Ad. L357 (2077) |

 

bShether Jp EXE Tr iaf Defer ttest [esse (PO Cass
Arg hfs Vio lotic dt Wheto “The Fores. fen, Je aely _——

 

Or Knawng sel Ag ast it isd crete,

ai
Uneror 2oLOL Se <s

on ee, are eaagso cn es: NG

 

 

 

ae tol

 

 
 

fa UL 9 techket

lA fing stew ~ Herd h sare xxishing
hues the Shot har ostel banshete borat

dil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gg Sts lon bey enel SeLote. Jee, Aoki ov a
| Kidd, 563 4S 73 Cc 20/1). rg ley stated
“Peer brie! alebarareas chet fires ight! Ore
Violated obhed the Fe Fores | we _prgZ kyo ae
ee —Seeiog Used! UGanrst so objecevely Intexsinel
i Nothing Fur theu- "sarel, ;
a ee _ —faspet ly bs Seba bed
| Rersusrt fo 2B ASC 1Me L chehpe Hoke
| fhe Perey ding Po Pha “ane! goureel Oo
: Pucseent- te 28U50. 17,  £ cleelrrm neler the.
Zi | ce!

(a ree.

Cee

 

a A — — Vhemes _£) Ger kant

 

 

 

 

 

 

 

 

 

 

S| Mak 4 oat oe

 

 

 
 

 

 

t
. : g
re enna YN EES : Zz
ene ncn nna enn ; 5 Seay -: — .
: : : : : ae a : aot

Thentis D dere SF ae Es are “pedene Ee She
| Fecbored. Coe fpoe ah jrsded belt ied ae Ce. mia OEE a. AE. -

Bo

‘Po bx Fe) RECEIVED
a MAR - 8 2021

GLERK U.S. DISTRICT COURT . ae _
SOUTHERN DISTRICT Cr UWA fe bee ate gy. Ae ARNG

TT sf i
Ja Pfc. Cte he me eae

 
     

~ J ee Br Nee

fey
é tf df tte

Ls. oe bro ue Cour?
s , as a ~fpe S & fn wet” ‘
| --cARED BY U.S.M.S. | {23 E. aledan’ ate! |

tink Fa wad tre

. AOBOY
>. sotineeenas 7 ha st Hyeall}ny

a} MW? oy
bbb FEELS EL

Miah i scent chia a 22. oy ibaa

 

 
